Citation Nr: 9909603	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1966 to August 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1993 rating decision of the RO, 
which established service connection for PTSD, and assigned a 
30 percent evaluation.  

The Board notes that the RO adjudicated the instant claim as 
one for an increased rating for PTSD.  However, in light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of intermittent periods 
of an inability to perform occupational tasks, due to chronic 
sleep impairment (with weekly nightmares), flashbacks, 
depressed mood, impaired insight and judgment, some social 
isolation and difficulty in establishing and maintaining 
effective work and social relationships.  

3.  The medical evidence does not demonstrate either severe 
social and industrial impairment; or occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran underwent VA psychiatric examination in February 
1993.  At that time, the veteran reported often reliving 
Vietnam experiences, including seeing dead bodies, including 
sleep disturbances about two times per month.  The veteran 
avoids talking about Vietnam, he has difficulty feeling 
emotionally close with others, and describes a bleak future.  
The veteran reported a bad temper, he complained of insomnia, 
and easy startle response to loud noises.  Mental status 
examination revealed a neat, clean and appropriate 
appearance.  The veteran's manner was pleasant and 
cooperative during the interview, and the veteran was 
oriented to time, place and person.  No evidence of abnormal 
perception was noted.  Emotional status and affect were 
characterized by frequent periods of depression and fairly 
high level of anxiety.  Fund of information was appropriate 
to his educational background.  The veteran was able to 
abstract the one man's neat and the split mild proverbs 
satisfactorily.  Judgment appeared to be intact.  The 
diagnosis was PTSD, with a fair prognosis; the examiner noted 
that the veteran was to continue with outpatient treatment.  

A May 1993 report of the veteran's VA psychologist who 
described himself as the veteran's primary therapist since 
November 1992 is of record.  The exhibited diagnostic 
criteria included sleep disorder, related to frequent severe 
combat nightmares, intense rage with little provocation, poor 
concentration due to frequent intrusive thoughts of combat, 
hypervigilance, hyperstartle, somatic reaction to  stress, 
including extreme headaches, avoidance of combat related 
thoughts and feelings, detachment and restricted affect, 
combat nightmares several times weekly, daily intrusive 
recollections, occasionally flashbacks, and anniversary 
periods of increased symptomatology.  The veteran reported 
nightmares several time a week; frequent flashbacks while 
driving; poor concentration, due to intrusive thoughts of 
combat or being interrupted by loud percussive sounds or 
helicopters.  The psychologist described the veteran as being 
able to sleep only with the television or radio on loudly, 
and a light on in the room.  He described the veteran's 
explosiveness as affecting his social and family life, 
preventing him from being intimate with anyone and causing 
his divorce.  He noted that the veteran constantly had 
strained work relationships, and that he could only work in 
relative isolation, with minimal supervision.  It was 
indicated that the veteran reported almost losing his job due 
to the severity of authority conflicts, and that he had 
little socialization outside of required family-of-origin 
functions.  The diagnosis was PTSD, with associated substance 
abuse (in remission), and depression.  

Private treatment records of R.A. Izzo, Ph.D., dated from 
October 1992 and including a December 1993 treatment summary, 
show treatment for PTSD since 1992, with no prior psychiatric 
history.  The veteran complains of flashbacks, nightmares, 
panic attacks, tachycardia, hypervigilance, episodes of 
sudden rage, depression and survivor's guilt.  The veteran is 
shown to have particular difficulty handling his marital 
divorce, and the alienation of his eldest child, as well as 
work-related stress.  

In a November 1993 hearing before a hearing officer at the 
RO, the veteran primarily described his in-service  PTSD 
stressor events.  In pertinent part, the veteran explained 
that he and his wife were separated, that his daughter lived 
with his wife, and that a male child lived with the veteran.  
The veteran indicated that he attended group and individual 
therapy on a weekly basis, that he worked for Boeing 
Corporation since 1979, and that he had concentration 
problems at work.  The veteran reported flashbacks of Vietnam 
experiences, and having to call in sick at work due to 
alcohol abuse.  

On VA examination of February 1994, the veteran indicated 
that since 1979, he had worked as a bar code programmer for 
Boeing Corporation, but that his advancement had been poor 
due to impaired concentration, a symptom he attributed to 
service-connected PTSD.  The examiner's diagnostic impression 
was that the veteran's PTSD was of a moderate degree, with 
some severe impairment of the veteran's capacity for 
concentration and work, with rather strong and severe 
flashbacks.  The veteran's PTSD was thought to be 
characterized particularly by moods of depression and anxiety 
that seriously impair his capacity for work and 
relationships.  

A September 1994 of the veteran's VA psychologist includes 
the same exhibited diagnostic criteria reported in March 
1993.  Also, again, the veteran was described as not being 
able to sleep without the television or radio on loudly, and 
a light on in the room.  The examiner opined that the 
veteran's explosiveness negatively affected his social and 
family life, not being able to become close or intimate, with 
frequent verbal altercations.  He also noted that the veteran 
had little socialization outside of required family-or-origin 
functions; although the examiner expressed that the veteran 
would like more social interaction, it was indicated that he 
simply didn't trust himself not to start an argument or 
fight.  

The examiner found that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired; that on the job, the veteran was 
constantly in strained relationships; and that he was able to 
work only in relative isolation, with minimal supervision.  
The veteran reported that he is only able to keep his job due 
to the intervention of a higher authority who is also a 
combat veteran.  While the veteran was thought to be quite 
competent in his line of work, he has not been able to 
advance in any of his jobs due to his "rough-edged" manner 
and his need to work by himself.  He has occasionally looked 
for other jobs, but has not been able to obtain any offer of 
employment from another company.  The veteran's 
psychoneurotic symptoms were thought to be of such severity 
and persistence that there is severe impairment in his 
ability to obtain and retain employment.  

A copy of a Divorce Decree, dated and executed in December 
1994, is of record.  The record indicates that a property 
settlement was agreed to by the parties in September 1994.  

VA out-patient treatment records, dated from 1992 to March 
1996 are significant for the results of individual therapy 
throughout 1994.  The weekly therapy notes dated in January, 
February and March 1994 show considerable anxiety on the part 
of the veteran with regard to his impending divorce, with 
associated strained familial relations with his children, and 
disagreements as to the division of the couples marital 
property.  However, on March 29, 1994, the veteran reported 
doing fairly well the past week after having managed some 
work-related conflict without much difficulty.  The veteran 
was found to be making "slow, gradual progress."  He was 
showing good insight and his mood was generally positive and 
goal oriented.  In April 1994, the veteran was thought to 
demonstrate "the most significant impairment in [his] 
cognitive abilities since the beginning of ...therapy," and he 
showed "[e]xcellent progress."  In June 1994, the veteran 
began couples therapy with his estranged wife, with notation 
of some progress in understanding their relationship.  By 
January 1995, and with the resolution of his divorce, the 
veteran was thought to be somewhat improved, less depressed 
and less hopeless.  His PTSD symptoms were found to remain 
moderately severe in both January, May and June 1995, with 
continued complaints of PTSD symptoms, including sleep 
difficulty, isolation, and nightmares, as well as complaints 
of anxiety, depression, and anger.  In June 1995, the veteran 
indicated that he sleeps 4 to 5 hours a night.  He also 
reported depression and anger.  In February 1996, the veteran 
was thought to be stable and in good control, with no 
evidence of suicidal or homicidal ideation.  

Copies of Boeing Corporation employee time records for 1994 
to 1996 are of record.  These records appear to show that the 
veteran works approximately 40 hours a week, with varying 
amounts of rather regular and weekly sick and annual leave, 
including some occasional overtime.  

An undated VA Social Work Survey, associated with a VA 
psychiatric examination of March 1996, shows that the veteran 
came to the office at the appointed time, dressed casually 
and neatly; he responded to the interview cooperatively, 
though in somewhat hesitating, guarded fashion.  The veteran 
reported little family contact beyond his regular contact 
with a teenage son who lived with him.  It was indicated that 
the veteran had no contact with his ex-wife and teenage 
daughter, and he reported preferring avoiding others 
emotionally.  The veteran reported missing many work days due 
to emotional factors.  He reported that his routine work 
involved little interaction with peers, which he he 
reportedly preferred, and that he he has come close to being 
dismissed, except for the intervention of a long-time family 
friend.  The immediate impression was that the veteran's life 
has been seriously constricted, socially and emotionally.  He 
appeared somewhat downcast and isolated, although the veteran 
appeared quiet and controlled in the interview.  It was felt 
that the veteran has suffered serious hurt, and he seeks 
safety now in loneliness and social isolation.  

On VA mental disorders examination in March 1996, the veteran 
reported that his PTSD symptoms resulted in the lowest job 
retention rating, loss of promotions, advancement, and 
income, as well as difficulties with concentration, with 
resulting serious errors.  He reported that he had problems 
working with supervisors due to his irritability and short 
temper.  The veteran also reported that his social and 
relationship life have been severely affected by his chronic 
irritability and uncontrolled outbursts of temper.  The 
veteran reported past violent actions prior to his 1994 
divorce.  Current complaints included feelings of uneasiness 
and risk; inability to drive down a certain road near his 
house because it reminds him of Vietnam; sleep difficulty, 
and the need to sleep with both a television and a light on.  
On mental status examination, the veteran presented in an 
appropriate manner and style of dress.  He was alert, 
cooperative and promptly responsive throughout the interview.  
His speech content was organized and relevant, with no 
delusional thought contend detected.  He denied any 
hallucinations or suicidal thinking.  His memory for recent 
and remote events was intact; his concentration was adequate, 
and his facial expression was largely unchanging.  Mood was 
depressive, and his affect was constricted and limited in 
range.  The examiner noted that the veteran took no 
medications.  The diagnoses were PTSD and dysthymia, and the 
examiner assigned a Global Assessment of Functioning Score 
(GAF) of 65.  

VA mental disorders examination in April 1998 revealed a 
neat, casually dressed, pleasant and cooperative man.  Speech 
was relevant and coherent; affects showed depression and 
guilt, as well as an ability to laugh; ability to abstract; 
and no evidence of a formal thought disorder.  The veteran 
was oriented in all three spheres; memory and concentration 
were thought to be unimpaired; insight was limited; and 
judgment was fair.  The veteran keeps a distance from people, 
except his son, and he endorsed a number of symptoms 
consistent with PTSD.  The veteran was also depressed, angry, 
abuses alcohol, and has difficulty staying asleep.  A 
repetitive dream was noted, as well as nightmares, and 
intrusive thoughts, flashbacks, exaggerated startle response, 
isolation and hypervigilance.  The diagnosis was PTSD, 
chronic, moderate, and a GAF of 52 was assigned.  The 
veteran's prognosis was considered to be fair, and the 
examiner noted that he continued to suffer moderate 
impairment, both occupationally and socially due to PTSD 
symptoms.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7. Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Fransisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco, that 
the current level of disability is of primary importance when 
assessing an increased rating claim, applies.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged ratings" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
because the RO has issued determinations in June 1993, March 
1995, August 1998, each of which reflects consideration of 
additional evidence under the applicable rating criteria.  
Thus, the RO effectively considered the appropriateness of 
its initial evaluation under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times while the appeal was pending.  The Board 
considers this to be tantamount to consideration of whether 
" staged rating" is appropriate; thus, the Board finds that 
a remand of this case would not produce a markedly different 
analysis on the RO's part, or give rise to markedly different 
arguments on the veteran's part.

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the scheduler 
criteria for evaluating psychiatric disorders, as defined in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). The RO has considered the veteran's claim under both 
the former (and, as reflected in the August 1998 Supplemental 
Statement of the Case) the revised schedular criteria.  
Accordingly, there is no due process bar to the Board doing 
likewise, and applying the more favorable result. 

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 30 percent evaluation was assigned upon a showing 
of a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree," and as representing represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet.App. 301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.


Assignment of a 70 percent rating was warranted for a 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  

Under the revised criteria, set forth at 38 C.F.R. § 4.130 
(1998), a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

After a careful review of the relevant medical evidence in 
this case in light of the aforementioned rating criteria, the 
Board finds that, with resolution of all reasonable doubt in 
the veteran's favor, the criteria for a 50 percent (but no 
higher) evaluation under the former criteria are met.

At the outset, the Board notes that, while some fluctuation 
in the veteran's symptoms, apparently associated with his 
psychosocial stressors between 1993 and 1998, has occurred 
(as discussed below), the medical evidence does not establish 
sufficiently significant differences in the level of the 
severity of the veteran's PTSD to warrant the assignment of 
different ratings for particular periods of time.  However, 
collectively, the medical evidence demonstrates that the 
symptoms attributable to the veteran's PTSD during this time 
period include flashbacks; nightmares; hypervigilence and 
increased startle response; anger; complaints of impairment 
with concentration, but demonstrated impairment of insight 
and judgment; limited social activity; and depression.  
Overall, the Board finds that, these symptoms demonstrate 
likely considerable social and industrial impairment since 
the grant of service connection in 1993.   

However, the Board finds that the criteria for at least a 70 
percent evaluation under either the former or revised 
schedular criteria are not met.  The Board acknowledges, at 
the outset, that in virtually identical reports dated in May 
1993 and September 1994, the veteran's treating VA 
psychologist opined that the veteran's PTSD resulted in 
severe social and industrial impairment.  The Board would 
emphasize, however, that such an assessment is not 
dispositive of question of the severity of the veteran's PTSD 
at those times; rather, such assessment must be made on the 
basis of all contemporaneous medical records, and the 
symptoms then  medically reflected.  See 38 C.F.R. § 4.130 
(1996).  

Admittedly, based on the veteran's reports, he appears to 
have experienced some increased anxiety, depression, and 
anger around the time he initially filed a claim for benefits 
(specifically, in 1993-1994), while he was in the process of 
going through a divorce; however, there is no medical 
evidence to establish that these symptoms resulted in more 
impairment due to the veteran's PTSD than is contemplated in 
a 50 percent evaluation.  Signficantly, a VA examination 
report dated in February 1993, one month prior to the 
psychologist's initial report, does reflect frequent periods 
of depression and a fairly high level of anxiety, apparently 
as reported by the veteran; however, the examiner also noted 
that the veteran was pleasant and cooperative with a neat and 
clean appearance, oriented in three spheres, and that his 
judgment was intact.  Moreover, individual and group therapy 
treatment records during that time period (from March 1993 to 
September 1994) reflect a considerably higher level of social 
and occupational functioning than reported by the veteran.  
While, understandably, between January and March 1994, weekly 
therapy notes reflect considerable anxiety, some strained 
familial relations with his children, and disagreement as to 
the division of marital property, these notes also reflect an 
assessment of "slow, gradual process" in March 1994; 
"excellent progress" in April 1994; and that he had 
achieved some progress in understanding he and his wife's 
relationships.  Such reports also reflect that he was able to 
maintain a live-in relationship with his teen-age son, and 
that he was able to achieve stabilization of his reported 
psychiatric symptoms, including anger; and a February 1994 VA 
examination report includes an assessment that the veteran's 
PTSD was then only moderate in degree.

It is also significant that the veteran is shown to have 
maintained his employment during even his most difficult 
time-a job he has held since 1979.  Despite his assertions 
that his PTSD has significantly impacted that employment (to 
include impairment in his ability to advance and that, but 
for a sympathetic supervisor (a combat veteran) he would not 
have a job, suggesting that his employment is marginal, see 
38 C.F.R. § 4.16), the Board notes that there there is no 
objective evidence in support of these assertions.  While a 
March 1994 therapy note indicates that the veteran had had a 
work-related conflict conflict the prior week, the examiner 
also indicated that the veteran had managed it without much 
difficulty.  Moreover, the records received from the 
veteran's employer reflect no more than he regularly takes 
annual and sick leave, but does not indicate the reason for 
the leave. In addition, these records show no more than what 
appears to be usual time off for sickness and occasional 
vacations; indeed, the veteran appears to work a full 40 hour 
week on a regular basis, with some few exceptions.  No other 
objective evidence on this point has been submitted.

Furthermore, the evidence of medical treatment following the 
resolution of the veteran's divorce (in December 1994) 
similarly does not reflect impairment warranting at least a 
70 percent evaluation under either the former or revised 
criteria.  On VA examination in March 1996, despite the 
veteran's assertions of severe social and industrial 
impairment, the examiner noted no significant findings other 
than than a depressive mood, and affect constricted and 
limited in range; and assigned a GAF score of 65 [which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), indicates mild to moderate symptoms].  
Furthermore, while additional findings of limited insight and 
fair judgment were  shown on the most recent April 1998, that 
examiner assigned a GAF score of 52 [which, according to the 
DSM-IV, indicates moderate to serious symptoms].  While, 
apparently in connection with the March 1996 VA examination, 
in an undated report, a VA social worker indicated that the 
veteran's life had been seriously constricted, both socially 
and emotionally, as reflected in the report, this assessment 
is based not upon any clinical findings, but upon the 
veteran's own reported history, to include purported 
difficulties with employment, that are not substantiated 
objectively.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that, collectively, the evidence supports a 50 
percent (but no higher) evaluation under the former criteria.  
However, in the absence of evidence of at least severe social 
and industrial impairment; or occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships; the criteria for a higher evaluation, under 
either the former or revised criteria, are not met.

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as warrant assignment of a rating higher than the 50 percent 
assigned herein on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) (1998). In this regard, the Board finds 
that, as discussed above, there simply has been no showing 
that the veteran's PTSD has resulted in marked interference 
with his employment (beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered inapplicable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-scheduler rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation, to 50 percent, 
for PTSD, is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



